Title: From George Washington to Major General Benjamin Lincoln, 3 October 1778
From: Washington, George
To: Lincoln, Benjamin


          
            Dear sir
            Colo. Brinkerhoff’s [near Fishkill] Octor 3: 1778
          
          You will perceive by the inclosed Copy of a Resolution which came to hand last night, that Congress have determined on measures for securing Charles Town, in case the Enemy should form an expedition against it, and have appointed you to command there. I have nothing to add upon the subject, except my assurances, that you will have, as you have had upon all occasions, my warmest wishes for your success and happiness. You will receive your instructions from Congress, when you have an opportunity of seeing them. I am Dr sir with great regard & esteem Yr Most Obedt servant
          
            Go: Washington
          
          
          p.s. I received your favor of Yesterday—after I had written you about a fatigue party.
          
        